Order unanimously affirmed with costs. Memorandum: The court properly determined that claimant adequately responded to defendants’ request for information concerning the proposed testimony of claimant’s expert witnesses (see, CPLR 3101 [d] [1] [i]). Further, the court did not abuse its discretion in ordering that defendants’ experts submit to an examination before trial in light of defendants’ repeated failure to provide claimant with an adequate response to his request for information concerning the proposed testimony of defendants’ expert witnesses. (Appeal from order of Court of Claims, Corbett, J. — discovery.) Present — Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.